                        2:19-mj-07218-EIL # 1                                    Page 1 of 42
                                                                                                                                                                                     E-FILED
                                                                                                                                       Thursday, 24 October, 2019 03:05:57 PM
                                                                                                                                                  Clerk, U.S. District Court, ILCD
     AO I06A (08/18) A           !,cation for a Warrant b Tele hone or Other Reliable Elec1ron1c Means



                                                       UNITED STATES DISTRJCT COURT                                                                                  ocr 2 4 2019
                                                                                                  for the
                                                                                Central District of Illinois
                                                                                                                                                                 CENrM~iJf4fff fffN
                                                                                                                                                                       NA, ,2i,2b/!1:tN011

                       In the Matter of the Search of
                                                                                                         )
                (Bnefly describe 1he property lo be searched
                 or idenri/y 1he person by name and address)
                                                                                                         )
                                                                                                         )              Case No. 19-MJ-                7~ /8
                     The residence located at                                                            )
            1595 W. Macon Street, Decatur, Illinois 62522                                                )
                                                                                                         )

         APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
             I , a federal law enforcement officer or an attorney for th e government, request a search warrant and state under
   penalty of perjury that T have reason to believe that on the following person or property (identify 1he person or describe the
   property lo be searched and give its location).
     See Attachment A, whic h is attached hereto and incorporated by reference.

   located in the             Central             District of                                                Illinois                       , there is now concealed (identify the
   person or describe 1he property /0 be seized):
     See Attachment B, which is attached hereto and incorporated by reference.


                The basis for the search under Fed. R. Crim. P. 41 ( c) is (check one or more):
                         &J evidence ofa crime;
                         -&f contraband,          fruits of crime, or other items illegally possessed;
                         ~ property des igned for use, intended for use, or used in committing a crime;
                        0 a person to be arrested or a person who is unlawfully restrained .

               The search is related to a violation of:

                      Code Section                                                                                    Offense Description
           18 U .S.C . § 841(a}(1)                                 Distribution of a Controlled Substances



               The application is based on these facts:
            See Fattached affidavit of Drug Enforcement Administration Investigator Scott Garriott, which is incorporated by
            reference .

                l2f    Continued on the attached sheet.
                0 Delayed notice of _ _ days             (give exact ending dale ,fmore 1/ton 30 days. _ _ _ _ _ ) is requested -under
                       I 8 U .S.C. § 3103a, th e basis of which is set forth on the atta~et.
                                                                                                         s/MATTHEW NOBLET
                                                                                                                                  7
                                                                                                     /       ,;,,-~           -         Appt!:anl ·s signature
                                                                                                         /

                                                                                                  / /                     DEA Special Agent Matthew Noblet
                                                                                                                                 Printed name and titie

 Attested to by the applicant in acco rd ance with the requirements offed. R. Crim . P. 4.1 by
_ _ _ _ _e;;.;l.; ;. e-=-ct.:.cro:: . :. :_nic: c. . :mc..:.: :_ac:.il-=a....:n..:::
                                                                                d....:l..:::
                                                                                        e:..::
                                                                                             leci:pc:..h:..::o_n;...:e_ _ _ _ (specify r e l i a b l e ~ ~


 Date:          ,opfµv/f                                                                      C
                                                                                                s/ERIC I. LONG


 City and state:            Urbana, Illinois                                                                          United States Magistrate Judge Eric I. long
                                                                                                    - -----
                                                                                                                                       Printed name and title
        2:19-mj-07218-EIL # 1       Page 2 of 42




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE CENTRAL DISTRICT OF ILLINOIS

 IN THE MATTER OF THE SEARCH OF
 THE RESIDENCE LOCATED AT 1595 W.             Case No.19-MJ-     I;)/ 8
 MACON STREET, DECATUR, ILLINOIS
 62522                                        Filed Under Seal



                  AFFIDAVIT IN SUPPORT OF AN
  APPLICATION UNDER RULE 41 FOR A WARRANT TO SEARCH AND SEIZE

       I, Scott M. Garriott, the undersigned affiant, being first duly sworn upon oath,

depose and state as follows:

                  INTRODUCTION AND AGENT BACKGROUND

          1. I, Scott Garriott, am a Diversion Investigator of the Drug Enforcement

   Administration (DEA), and have been for over 28 years. I am presently

   assigned to the Springfield, Illinois, Resident Office. I have received specialized

  h·aining in various aspects of narcotics investigations, which include, but are

  not limited to, the diversion of pharmaceutical controlled substances and

  individuals and organizations deriving income from the unlawful distribution

  of pharmaceutical conh·olled substances. I have conducted dozens of cases

  involving the diversion of pharmaceutical controlled substances and the

  resulting income. I have interviewed witnesses and drug traffickers in the

  course of investigations. I have assisted in the execution of search warrants,

  and seized assets relating to illegal drug h·afficking. I have helped prepare

  numerous complaints and search warrant affidavits, and testified in court
            2:19-mj-07218-EIL # 1     Page 3 of 42




     regarding my participation in drug investigations. Prior to working for DEA, I was

     employed by the Indiana Attorney General's Office for three years conducting

     investigation involving medical licensure violations and consumer fraud.

        2.       I am empowered by law to conduct investigations of for the offenses

 enumerated in Title 18 of the United States Code, as amended, related to money

 laundering, and the offenses enumerated in Title 21 of the United States Code, as

 amended, relating to the possession and distribution of narcotics. As a Drug

 Enforcement' Administration Diversion Investigator, I am authorized to be the affiant

for search warrants issued under the authority of the United States.

       3.       The statements c.o ntained in tl1is affidavit come from my personal

observations, my training and experience, and information obtained from other agents,

law enforcement officers, and witnesses. This affidavit is intended to show merely that

there is sufficient probable cause for the requested warrant and does not set forth all of

my knowledge about this matter. Unless specifically indicated otherwise, all

conversations and statements described in this affidavit are related in substance and in

part only.

                                PURPOSE OF AFFIDAVIT

       4.      I make this affidavit in support of an application under Rule 41 of the

Federal Rules of Criminal Procedure for a warrant to search the premises located at

1595 W. Macon Street, Decatur, Illinois 62522 (hereinafter referred to as the "Subject

Premises"), further described in Attachment A, for the items specified in Attachment B,


                                             2
            2:19-mj-07218-EIL # 1      Page 4 of 42




 which items constitute insh·umentalities, fruits, and evidence of violations of Title 21,

 United States Code, Section 841, Unlawful Distribution of Conh·olled Substances. The

 Subject Premises is further described as a brink two-story with third floor dormers. The

 house features white trim and shutters as well as portico with white columns. The front

 of the house has ivy cover on the exterior and the yard has heavy vegetation. A brick

 paver walkway leads to the residence. The residence is located in the southeast corner

 of West Macon Street and South Dennis Avenue in Decatur, Illinois. There are stone

 columns and short walls on the northwest and southwest corners of this corner lot.

 There is a detached brick two car garage in the rear of the house.

        5.      Based on the facts set forth below in this affidavit, there is probable cause

to believe that John W. NEWLIN, M.D. has utilized the Subject Premises to maintain

records relating to controlled substance trafficking in violation of Title 21, United States

Code, Sections 841 and 846. I am requesting authority to search the entire Subject

Premises, including the residential dwelling and any garage, grounds, and vehicles

parked upon the property, as well as any computer, smartphone and computer media

located therein where the items specified in Attachment B may be found, and to seize

all items listed in Attachment B as instrumentalities, fruits, and evidence of crime.

                                    PROBABLE CAUSE

                                 Initiation of Investigation

       6.      In April 2014, DEA received a complaint and developed intelligence

regarding a target, John W. NEWLIN, M.D., relating to his excessive prescribing of


                                              3
            2:19-mj-07218-EIL # 1     Page 5 of 42




 controlled substances. In November 2014, a Cooperating Source noted in an interview

 that Sukwinder S. MULTAN!, M.D. had told him/her that Dr. NEWLIN, a medical

 doctor in Decatur, Illinois would write (prescriptions) for "anything". Dr. MULTAN!

 himself was arrested in September 2015 for illegal distribution of controlled substances

 and pleaded guilty of the same in November 2016.

        7.      In April 2018, DEA received information from a pharmacist in Decatur,

 Illinois, that Dr. NEWLIN was continuing to write controlled substance prescriptions

 for patients despite having closed his office and no longer having access to the practice.

 In May 2018, DEA received additional information from another pharmacist that she

had received a prescription for hydrocodone, despite knowing Dr. NEWLIN' s office to

be no longer operating. DEA contacted a DEA Task Force Officer (TFO) in Decatur,

Illinois. The TFO traveled to Dr. NEWLIN' s office, where he observed signs on the

door. These signs included one indicating that the office would close at the end of May

2018 and another which indicated the office was closed until further notice. The TFO

noted that while the office did not seem to be in operation, the door was open and he

could hear voices in the back of the office area. The TFO did not enter the office.

       8.      In July 2018, an administrative subpoena was issued to the Illinois

Prescription Monitoring Program for a profile of Dr. NEWLIN' s prescriptions for the

controlled substances. The results of that subpoena revealed a large number of

controlled substance prescriptions issued over a two-year period of time

(approximately 14,353). Several prescriptions reflected excessive quantities of


                                             4
        2:19-mj-07218-EIL # 1       Page 6 of 42




 controlled substances prescribed, including single prescriptions written for 450 and 540

 dosage units of Tramadol (50 mg.). Also noted was a patient receiving 330 dosage units

 of methadone (10 mg.), every 30 days (total of 110 mg per day) for 15 months, and

 another patient receiving 300 doses of methadone (10 mg.), every 30 days (100 mg. per

 day) for the previous two years. Also, noted was a pattern of refilling controlled

 substance prescription several days before a same or similar prescription should have

 been entirely used.

       9.     In August 2018, DEA received incident reports from the Logan County

Sheriff's Department regarding the overdose death of a patient of Dr. NEWLIN's,

C.A.K, on May 26, 2018. The immediate cause of death was provided as combined

hydrocodone, morphine, nortriptyline, alprazolam, alcohol, cocaine, and amphetamine

intoxication. A review of the Illinois Prescription monitoring data of Dr. NEWLIN's

prescriptions for C.A.K. revealed that Dr. NEWLIN had prescribed excessive monthly

prescriptions for hydrocodone, morphine, alprazolam, and zolpidem to the C.A.K,

including hydrocodone with acetaminophen, 10/325 mg quantity of 150, filled on

05/25/2018 and 05/01/2018; morphine sulfate, 30 mg, quantity of 120, on 05/25/2018

and 05/02/2018; alprazolam, 1 mg, quantity of 120, on 05/14/2018; zolpidem tartrate,

10 mg, filled on 05/01/2018.

      10.    In October 2018, DEA received ari e-mail from Purdue Pharma Sales

Department with concerns about Dr. NEWLIN' s excessive prescribing. Follow-up

information provided by Purdue Pharma showed an internal review of prescription


                                           5
            2:19-mj-07218-EIL # 1              Page 7 of 42




     data revealed what the company believed was excessive amounts of Norco

     (hydrocodone) and tramadol bring prescribed by Dr. NEWLIN.

           11.     Also, in October 2018, an additional Illinois Prescription Monitoring

    report for Dr. NEWLIN was subpoenaed to determine what controlled substance

    prescriptions were issued subsequent to the closing of his practice anticipated at the end

    of May. Numerous large quantity controlled substance prescriptions were still being

    written by Dr. NEWLIN in June and July of 2018.

           12.     On April 10, 2019, while conducting an interview relating to a different

    investigation, DEA investigators met with S. B. 1, who identified himself as a former

    patient of Dr. NEWLIN's. In that interview, S.B. advised the DEA while he had

    legitimate medical reasons for his controlled substance prescriptions received from Dr.

    NEWLIN, he did not believe all patients had a legitimate reason for those prescriptions.

S.B. provided the names of two persons -- J.H. and L.W. - as other patients of Dr.

NEWLIN' s. S.B. had also indicated that he had regularly illegally purchased controlled

substances from L.W. and her sister (later determined to be P.R.) previously.

                             Interviews of NEWLIN Patients J.H., L.W., & P.R.

          13.     On May 10, 2019, DEA and the Illinois Department of Financial and

Professional Regulation investigators interviewed three former patients of Dr.




1
  S.B . had not previo usly been utilized as a source by DEA . S.B. was being interviewed as part of a proffer
agreement for pending criminal charges (drug-related) . S.B . has prior felony convictions known to law enforcement
including Domestic Battery and Public Aid Recipient Fraud.

                                                         6
            2:19-mj-07218-EIL # 1              Page 8 of 42




     NEWLIN's: P.R., L.W., and J.H. These individuals were found based on the above-

     described interview with patient S.B.

           14.     Patients P.R. 2 and L.W3 . claimed to have legitimate medical issues for

    their controlled substance prescriptions from Dr. NEWLIN but provided differing

    stories as to Dr. NEWLIN's general practices.

           15.     Patient L.W. said she was patient of Dr. NEWLIN' s for approximately two

    or three years. L.W. said she was prescribed four "Norco" (hydrocodone-containing

    pharmaceuticals) and eight tramadol per day by Dr. NEWLIN. L.W. noted she was

    seen every three to six months but otherwise called the office and was allowed to pick

    up a written prescription. L.W. recalled that on her last" appointment," Dr. NEWLIN

    was writing prescriptions at the front desk of the office, without conducting any

    physical examinations on the patients. L.W. said she had never been subjected to drug

    testing or pill counts while she was Dr. NEWLIN's patient. L.W. admitted she was

taking "too much" medication for her pain levels.

          16.    Patient P.R. was unsure how long she had been a patient of Dr.

NEWLIN' s. P.R. claimed she was required to see Dr. NEWLIN every three months and

was subjected to drug testing and pill counts during those visits. P.R. said the usual




2
 P.R. had not previously been utilized as a source by DEA. P.R. has felony prior convictions known to law
enforcement including Forgery and Deceptive Practices.

3
 L.W. had not previously been utilized as a source by DEA. L.W. has prior felony convictions known to law
enforcement including Obstruction of Justice, Retail Theft, Armed Robbery, Attempted Burglary, Forgery, and
Deceptive Practices.

                                                       7
         2:19-mj-07218-EIL # 1         Page 9 of 42




 procedure to receive prescription refills for Dr. NEWLIN was to call the office two days

 prior and pick up the prescription in person at the office. P.R. said the last prescription

 was received without an appointment and was provided to her in person by Dr.

 NEWLIN personally.

        17.    J.H. said she had received hydrocodone prescriptions from Dr. NEWLIN

 for approximately four years and had never been subjected to random drug testing or

 pill counts during that time. J.H. reported she had missed at least one three-month

 appointment with Dr. NEWLIN, but that he had continued to prescribe her medication.

J.H. reported she stopped seeing Dr. NEWLIN in March 2018. J.H. also reported she

had not had a check-up by Dr. NEWLIN during her last six months of being a patient.

Rather than appear in person for an appointment during that time, she would call Dr.

NEWLIN's office and pick up a written prescription (signed by Dr. NEWLIN) at the

front desk of his practice's office.

       18.    J.H. admitted to becoming addicted to hydrocodone-containing products

(schedule 2 narcotic controlled substances) issued by Dr. NEWLIN. J.H. reported she

was currently participating in a Suboxone (buprenorphine) treatment program and had

not used opiates (other than the buprenorphine) for several months prior to our

interview in May 2019.

      19.     J.H. also stated that she had been pregnant while receiving the

hydrocodone prescriptions. According to J.H., the baby girl was born with issues

related to the use of the hydrocodone (minor withdrawal symptoms) and had tested


                                             8
         2:19-mj-07218-EIL # 1       Page 10 of 42




 positive for opiates at birth. The baby was hospitalized for approximately four days as a

 result of the complications from opiate withdrawals. J.H. stated she was investigated

 by the Illinois Department of Children and Family Services as a result of the baby

 testing positive for opiates.

        20.    On June 11, 2019, J.H . was interviewed a second time by investigators who

 obtained a medical records release from her. During this interview J.H. she said she was

 aware that other patients had received care from Dr. NEWLIN while the patients were

 pregnant. J.H. could not recall the names of those patients.

                            Interview of NEWLIN Patient M.M.

       21 .    On May 10, 2019, DEA and the Illinois Department of Financial and

Professional Regulation investigators interviewed Dr. NEWLIN Patient M.M.

       22.    M.M indicated she had been seen by Dr. NEWLIN for approximately five

months and was prescribed opiates for a bulging disc and knee issues. M.M. claimed

she saw Dr. NEWLIN once per month during this period. M.M. claimed that she was

subjected to random drug testing initially but that the testing stopped before the end of

her time as a patient of Dr. NEWLIN' s. M.M. said that the usual process to obtain a

prescription refill from Dr. NEWLIN was to call two days before the medication was

needed and then pick up the prescription in person at Dr. NEWLIN' s office. M.M. said

the last written prescription she received was directly from Dr. NEWLIN. On that date,

M.M. said she had called and requested her prescription. When she arrived at the office

to pick the prescription up, she said Dr. NEWLIN was the only employee present in the


                                            9
            2:19-mj-07218-EIL # 1               Page 11 of 42




     office, was sitting at the front reception desk of the office with a prescription pad, and

     provided M.M the requested prescription. M .M. did not attempt to obtain her medical

     records.

                                     Interview of NEWLIN Patient C.K. #1

           23.      On May 10, 2019, DEA and the Illinois Department of Financial and

    Professional Regulation investigators interviewed Dr. NEWLIN Patient C.K. #1 4 .

           24.     Patient C.K. #1 said she was patient of Dr. NEWLIN's for approximately

    one year. C.K. #1 said she saw Dr. NEWLIN once or twice during that time. C.K. #1

    said all refills were done via telephone and did not require an additional office visit.

    C.K. #1 said she was prescribed hydrocodone-containing products and tramadol for

    endometriosis. C.K. #1 said no tests were conducted to confirm the diagnosis and no

    (medical) records were provided to Dr. NEWLIN prior to her receiving the prescription.

    C.K. #1 said she never was required participate in a random drug test and she never

    had a pill count while seeing Dr. NEWLIN. C.K. #1 said, and the Illinois Prescription

Monitoring data confirmed, that she had received as many as 120 tablets of

hydrocodone-containing products (a schedule II narcotic controlled substance) and 240

tablets of tramadol (a schedule IV narcotic controlled substance) on one prescription,

which she used simultaneously. C.K. #1 indicated that she had completed a treatment

program for opiate addiction with the Crossing (Decatur, Illinois) and Gateway



4
 C.K . # I had not previously been utilized as a source by DEA. C.K. # 1 has a felony prior conviction known to law
enforcement, Obstruction of Justice.

                                                         10
        2:19-mj-07218-EIL # 1       Page 12 of 42




 (Springfield, Illinois) programs after ceasing to see Dr. NEWLIN. She further stated

 that she had been "clean" from narcotics for several months prior to the interview.

 C.K. #1 provided the names of other patients she believed to be similarly situated in

 that they became addicted to opiates after being a patient of Dr. NEWLIN' s. C.K. #1

 understood Dr. NEWLIN to be the" go-to guy" in the Decatur area if one wanted drugs

 and that she had been told one could get a prescription from Dr. NEWLIN for $50.

       25.     C.K #1 denied having any kind of a relationship outside of the office with

 Dr. NEWLIN.

       26.    C.K. #1 claimed that people who were not patients of Dr. NEWLIN would

also regularly appear at his office pretending to be his patients. C.K. #1 further stated

she believe these persons obtained from Dr. NEWLIN their requested prescriptions and

that Dr. NEWLIN never confirmed if those persons were in fact patients of his practice.

       27.    On June 11, 2019, C.K. #1 was interviewed again during which a medical

records release for her records was obtained. C.K. #1 confirmed she did not receive any

prescriptions from Dr. NEWLIN while pregnant but supplied names of patients who

she believed had. C.K. #1 also supplied the name of a person she believed to be selling

his Dr. NEWLIN-prescribed medication to buy illegal street drugs.

                         Interview of NEWLIN Patient C.K. #2

      28.    On May 10, 2019, DEA and the Illinois Department of Financial and

Professional Regulation investigators interviewed Dr. NEWLIN Patient C.K. #2.




                                           11
        2:19-mj-07218-EIL # 1       Page 13 of 42




        29.    Patient CK. #2 said she was patient of Dr. NEWLIN and had been

 provided a large amount of controlled substances by Dr. NEWLIN, including tramadol

 (a schedule IV narcotic controlled substance). CK. #2 said she was subjected to neither

 random drug tests nor pill counts by Dr. NEWLIN while a patient. CK. #2 said she

 was going to Dr. NEWLIN for a broken tail bone in 2018 but that no tests, x-rays, or

 other proof that her tail bone was actually broken was obtained. A review of Illinois

 Prescription Monitoring data confirmed CK. #2 was receiving prescriptions for

 tramadol and hydrocodone with acetaminophen from Dr. NEWLIN.

       30.    CK. #2 denied any relationship outside the office with Dr. NEWLIN.

       31.    On June 11, 2019, CK. #2 was interviewed again. CK. #2 was asked to

sign a medical records release for the investigators. CK. #2 said she was not sure if she

was even considered a patient of Dr. NEWLIN, though he had provided her with

tramadol prescriptions. CK. #2 reported Dr. NEWLIN never examined her, she had

never given him any money, and she had never provided him with any (medical)

records. CK. #2 did sign a medical records release for investigators. CK. #2 also noted

she had received a prescription for Vicodin (hydrocodone) from Dr. NEWLIN, which

she believed she did not get filled because she believed it was for too much medication.

                     Interview of NEWLIN Patient J.C. and her son, R.C.

      32.     On May 14, 2019, DEA and the Illinois Department of Financial and

Professional Regulation investigators interviewed Dr. NEWLIN Patient J.C.




                                           12
         2:19-mj-07218-EIL # 1        Page 14 of 42




        33.     Patient J.C. said she was patient of Dr. NEWLIN for a short time. J.C.

 stated she went to Dr. NEWLIN because her normal physician (Dr. Richard Fritz) had

 died and Dr. NEWLIN was in the same practice. J.C. stated she only saw Dr. NEWLIN

 two or three times. J.C. stated the second appointment with Dr. NEWLIN was for a

 physical required for clearance for surgery. J.C. stated Dr. NEWLIN only listened to her

 heart and did little to no other testing or examination during this appointment. J.C.

 stated Dr. NEWLIN was wearing clothes that were very dirty and that NEWLIN had

 very strong offensive body odor. J.C. stated the pain medications she was prescribed by

 Dr. NEWLIN were given for issues with her knee (she had multiple surgeries on her

knee). J.C. stated Dr. NEWLIN never required medical records proving the knee

conditions were present or that surgery had been performed. J.C. stated she never had

to undergo random drug testing or random pill counts while she was a patient of Dr.

NEWLIN. J.C. stated that she was currently receiving in-home physical therapy for her

ongoing knee issues.

       34.    Illinois Prescription Monitoring Program data confirmed J.C. had been

provided Belsomra (a schedule IV controlled substance sleep aid) and six hydrocodone

prescriptions from Dr. NEWLIN. J.C. claimed she did not remember receiving the

Belsomra prescriptions or as many as six hydrocodone prescriptions. J.C. did recall that

her son, R.C., had picked up at least one of the prescriptions for her.

      35.     On May 23, 2109, the investigators interviewed R.C. regarding NEWLIN

Patient J.C. R.C. stated he only had one interaction with Dr. NEWLIN while his mother


                                             13
        2:19-mj-07218-EIL # 1       Page 15 of 42




 was a patient. RC. stated he had met with Dr. NEWLIN to obtain J.C.' s prescription

 (her last from Dr. NEWLIN). RC. stated he went to Dr. NEWLIN's office to request the

 final prescription on or about April 24, 2018. RC. stated there were approximately ten

 or fifteen people present in the office and the only employee present was Dr. NEWLIN.

· RC. stated Dr. NEWLIN was sitting behind the front reception counter and patients

 would approach the counter, request the prescriptions they needed, and Dr. NEWLIN

 would write the prescriptions at that time. RC. stated he approached the front counter

 when it was his turn and simply provided Dr. NEWLIN with J.C.'s name, then

 requested a refill of her medication. RC. stated Dr. NEWLIN could not recall what

medication J.C. had been prescribed, so he asked RC. how the prescription should be

written. RC. stated J.C. was prescribed ninety Hydrocodone with acetaminophen

(5mg./325mg.), but RC. noted to Dr. NEWLIN that J.C. was using her full prescription

up before the end of each month. RC. stated Dr. NEWLIN then asked if one hundred

and twenty pills would be sufficient for J.C. RC. stated he agreed with Dr. NEWLIN

that one hundred and twenty pills would be sufficient (the Illinois Prescription

Monitoring Program data showed J.C. received 135 pills on the date in question). RC.

stated Dr. NEWLIN provided RC. with the prescription, which he then took to a local

Walgreens Pharmacy to be filled. RC., when asked by investigators, confirmed

multiple times he had no prior interaction with Dr. NEWLIN and Dr. NEWLIN had no

way to know who RC. was or if he was a relative of J.C. RC. stated he was not asked




                                           14
            2:19-mj-07218-EIL # 1               Page 16 of 42




     for identification or to provide other confirmation to verify the validity of the

     prescription request of Dr. NEWLIN.

                                    Interview of NEWLIN Patient K.M./ K.N.

           36.       On May 14, 2019, DEA and the Illinois Department of Financial and

    Professional Regulation investigators interviewed Dr. NEWLIN Patient KN., also

    known as, KM. s

           37.      KN. stated she started as a patient of Dr. NEWLIN's at approximately

    fourteen years of age. KN. was in an accident at this time and began receiving

    prescriptions for opiates from Dr. NEWLIN. KN. stated that over a period of

    approximately twelve years of being a patient, Dr. NEWLIN continued to prescribe

    opiates in increasing dosages and numbers to KN.

          38.     KN. stated that during her time as a patient of Dr. NEWLIN's, he often

    appeared in dirty clothing, had terrible body odor, and appeared to be "high." KN.

was asked to clarify what she meant by "high," and she explained Dr. NEWLIN was

"out of it," nodding off, and talking with his eyes closed.

          39.     KN. stated Dr. NEWLIN never required random drug tests or random

pill counts while he was prescribing opiates to her. KN. stated Dr. NEWLIN did not

perform any thorough medical examinations or testing to determine what injuries were

present and what the best course of treatment may be. KN. stated she was not forced



5
  K .N./K.M. had not previou.sly been utilized as a source by DEA. K.N ./ K.M has prior felony convictions known to
law enforcement including Battery, Robbery, and Possession of Dangerous Drugs.

                                                        15
            2:19-mj-07218-EIL # 1      Page 17 of 42




 to come into the office for appointments before obtaining refills and only had to make

 an appointment when she wanted to. K.N. stated Dr. NEWLIN never offered

 conservative treatment (physical therapy, NSAID prescriptions, etc.), but instead went

 directly to opiates.

           40.    K.N. stated she informed Dr. NEWLIN that she was obtaining opiates

 (hydrocodone and oxycodone) illegally from other individuals, and Dr. NEWLIN

 simply advised her to not obtain medication in that manner before increasing the

 number of pills she received from ninety to one hundred and twenty (hydrocodone) per

script.

          41.    K.N. explained that the years of opiate prescriptions and increased

dosages eventually resulted in her becoming addicted and physical dependent on

opiates. K.N. stated she went through a drug court program in approximately

December of 2017 and did not see Dr. NEWLN after that time. K.N. stated she went

through a treatment program and is currently on methadone (maintenance treatment).

K.N. noted to investigators that Dr. NEWLIN, "seriously ruined [her] life" and that she

was 26 years old when she graduated from the drug court program successfully.

          42.    K.N. stated that she went to Dr. NEWLIN's office during the time it was

closing in an attempt to obtain her medical records. K.N. stated she completed the

forms to request her records but has not received them.




                                             16
         2:19-mj-07218-EIL # 1       Page 18 of 42




         43.    KN. stated Dr. NEWLIN was the only person present in the office and

 that she believed he was there providing prescriptions for patients before the practice

 closed permanently.

        44.    KN. denied having any sort of a relationship with Dr. NEWLIN outside

 of the office. KN. noted Dr. NEWLIN never "came on" to her. KN. said Dr. NEWLIN

 was very incoherent in her last visit to him, talking about his wife's health and .

 m entioned his wife had found out about him (Dr. NEWLIN) sleeping with a male

 prostitute.

        45.    KN. provided investigators with names of additional persons who may

have information regarding Dr. NEWLIN.

        46.    On June 11, 2019, KN. was again interviewed by investigators who

obtained a medical records release from KN. During this meeting, KN. said KN. was

her maiden name and KM. was her married name. KN. also believed that Dr.

NEWLIN had failed to diagnosis her thyroid cancer.

                                IDCFS contact and investigation

       47.     On May 23, 2019, DEA and the Illinois Department of Financial and

Professional Regulation (IDFPR) investigators met with the Illinois Department of

Children and Family Services (IDCFS) in Decatur, Illinois.

       48.     The investigators spoke to Angelique Maxwell at IDCFS' Decatur office in

an attempt to obtain additional information in reference to the IDCFS case involving

J.H. J.H. was a patient of Dr. NEWLIN's who had stated in a previous interview that


                                            17
          2:19-mj-07218-EIL # 1      Page 19 of 42




  Dr. NEWLIN had prescribed her opiates during her entire pregnancy. J.H. further

 stated in the same interview that her child had been born with medical issues related to

 her opiate use that had required several days in the Neonatal Intensive Care Unit

 (NICU) at St. John's Hospital in Springfield.

         49.    IDCFS Public Service Administrator (PSA) Maxwell confirmed there was a

 case involving J.H., but was restricted from providing much additional information.

 PSA Maxwell provided the IDCFS case number and the assigned investigator for the

 investigation into J.H. PSA Maxwell directed the DEA and IDFPR investigators to

 contact IDCFS Legal to request copies of documentation from IDCFS' investigation.

         50.   PSA Maxwell, when questioned, stated there are maybe three or four

additional cases involving patients of Dr. NEWLIN' s that are very similar to the J.H.

case.

        51.     PSA Maxwell also stated that when the IDCFS investigator spoke with

Dr. NEWLIN via telephone and requested the medical records associated with the J.M.

case, the investigator was informed that the medical records were not available.

Specifically, Dr. NEWLIN allegedly told the investigator that the medical records were

"boxed up" and not available for review.

        52.    On June 6, 2019, IDFPR issued a subpoena to IDCFS for information/

documentation regarding the investigation involving J.H.

        53.    On July 3, 2019, IDFPR received a response from IDCFS. According to

IDFPR, the information provided stated J.H. gave birth to a female child on March 5,


                                           18
         2:19-mj-07218-EIL # 1      Page 20 of 42




 2018. The child was born with opiates in her system, which required additional and

 specialized care. The baby being born with opiates in her system resulted in the IDCFS

 investigation being opened into J.H.

        54.    According to the IDCFS reports, Dr. NEWLIN had prescribed J.H. 120

 pills of hydrocodone with acetaminophen (7.5 mg/325 mg) per a 30-day period on the

 following dates: 03/14/2017, 04/11/2017, 05/15/2017, 06/14/2017, 07/14/2017,

 08/09/2017,09/08/2017,10/08/2017,11/07/2017,12/08/2017,01/04/2018,and

 02/02/2018. J.M. gave birth on 03/05/2018.

       55.    On March 08, 2018, the IDCFS investigator called Dr. NEWLIN and had

left a message requesting a return phone call.

       56.    According to a report provided by IDCFS, on March 09, 2108, the IDCFS

investigator made contact with Dr. NEWLIN and discussed the case. Dr. NEWLIN

stated he did not know J.H. was pregnant during most of the pregnancy. He then

stated that when he had discovered she was pregnant, he had stopped prescribing

controlled substances and had notified her obstetrician. The IDCFS investigator

requested the medical records from Dr. NEWLIN to confirm these statements; Dr.

NEWLIN stated he would have his nurse send the records to IDCFS via fax. Dr.

NEWLIN also stated patients are seen every three months. According to the

documentation provided to DEA/IDFPR by IDCFS, Dr. NEWLIN also stated that his

patients were required to take an additional step prior to being prescribed medication

in order to ensure compliance with the medical treatment, though details of that step


                                           19
         2:19-mj-07218-EIL # 1       Page 21 of 42




 had been redacted from the copy provided to DEA/IDFPR. Based on my training and

 experience, I believe this additional step was drug testing. To note, J.H. had indicated

 to DEA investigators that no drug testing had been required of her during her final six

 months of treatment or ever for that matter.

        57.    On April 11, 2018, the IDCFS investigator had contacted Dr. NEWLIN and

 asked for the status of him providing the medical records for J.H.' scare. Dr. NEWLIN

 stated he was occupied with a critically ill wife and was in the process of closing his

 office. Dr. NEWLIN again stated J.H. never informed him she was pregnant and that

 patients are usually seen every three months to continue receiving prescriptions. Dr.

NEWLIN stated he would forward the requested medical records in a few days.

       58.    IDFPR did not receive from IDCFS any medical records for J.H., and there

was no indication in the IDCFS report that would indicate those records were ever

received.

                               Walmart Pharmacies Information

       59.    On May 9, 2019, DEA and IDFPR investigators interviewed pharmacist

Lynette Chausse at Walmart Pharmacy, Decatur, Illinois.

       60.    Mrs. Chausse stated she was very familiar with Dr. NEWLIN and had had

disagreements with him on multiple occasions relating to treatment of his patients.

Mrs. Chausse stated the issues were related to the controlled substance prescriptions

Dr. NEWLIN was writing during the time his office was closing and after it had closed.

Mrs. Chausse stated she had refused to fill prescriptions written by Dr. NEWLIN on


                                            20
         2:19-mj-07218-EIL # 1       Page 22 of 42




 multiple occasions, because she did not believe Dr. NEWLIN had a valid relationship

 with the patient being prescribed the controlled substance medication. She further

 stated she had believed the signatures on the prescriptions may have been forged. Mrs.

 Chausse stated she (and possibly other Walmart pharmacists) had r~ceived approval

 from Walmart corporate headquarters to stop filling prescriptions written by Dr.

 NEWLIN. Mrs. Chausse stated she would provide DEA/IDFPR investigators with

 copies of the prescriptions she believed had been forged and would confirm whether

 she could provide investigators with the letter from Walmart's corporate headquarters

stating she no longer had to fill prescriptions for Dr. NEWLIN.

       61.     On July 12, 2019, an IDFPR investigator received a telephone call from

Stanley Jones from Walmart Global Investigations in reference to the documentation

request. Mr. Jones stated Walmart has three levels of denials for prescriptions in their

pharmacies. A denial Level (1) may authorize a pharmacist to reject one prescription

from a medical treatment provider; a Level (2) may authorize a pharmacist to refuse all

prescriptions from a single medical treatment provider; or a Level (3) may authorize

denials/rejections of all prescriptions from a single medical treatment provider at all

Walmart locations. Mr. Jones stated he believed Dr. NEWLIN's denial had been a level

(2), which authorized Mrs. Chausse to refuse to fill any/ all prescriptions from Dr.

NEWLIN.

      62.    On July 15, 2019 the IDFPR received an email and Excel document from

the Walmart legal department. The Excel document provides the explanation given by


                                            21
        2:19-mj-07218-EIL # 1         Page 23 of 42




 pharmacists who refused to fill Dr. NEWLIN' s prescriptions. These denials occurred at

 two Walrnart Pharmacy locations. The section of the Excel sheet that reported the

 reasoning was entitled, "Red Flags." Two denials were described:

             a. May 3, 2019: "Prescriber provides the same diagnosis for a majority of

                individuals, prescriber routinely writes for large loses of controlled

                substances, prescriber writes same medication dosage directions for large

                number of individuals."

             b. May 6, 2019: "Prescriber provides the same diagnosis for a majority of

                individuals, prescriber routinely writes for a cocktail of commonly abused

                drugs or combo that can cause medical complications, prescriber routinely

                write for large doses of controlled substances, prescriber writes a large

               number or percentage of controlled substances, prescriber writes sa1!1-e

               medication dosage directions for large number of individuals."

       63.     These two denials appear to have been handled by two separate Walmart

pharmacies, #2728 & #1690.

                                Contact with CEO of The Crossing

      64.      On June 13, 2019, DEA and IDFPR investigators met with representatives

from the Macon County Sheriff's Office and Tanya Andricks, CEO, Crossing

Healthcare. Ms. Andricks acknowledged that there were multiple former patients of Dr.

NEWLIN who were currently being seen at Crossings for substance abuse issues. Ms.




                                             22
            2:19-mj-07218-EIL # 1       Page 24 of 42




  Andricks believed the medical records of Dr. NEWLIN were at Decatur Memorial

 Hospital.

           65.    On June 14, 2019, Ms. Andricks contacted DI Garriott and was able to

 confirm Dr. NEWLIN's records were not in the possession of Decatur Memorial

 Hospital as Dr. NEWLIN had cleaned out his own offices.

                          Recorded conversation with John NEWLIN, M.D.

           66.   On September 13, 2019, Drug Enforcement Administration (DEA)

 Diversion Investigator Scott Garriott responded to telephone messages left in the days

 prior by John W. NEWLIN, M.D. Dr. NEWLIN had contacted the DEA regarding his

 DEA Registration, BN0223278. Dr. NEWLIN was requesting help to renew his DEA

registration, which was set to expire on October 31, 2019, and Dr. NEWLIN was seeking

to move his registration back to Illinois from Missouri. DI Garriott recorded the

telephone call between himself and Dr. NEWLIN.

          67.    DI Garriott first verbally confirmed with the caller that he was Dr.

NEWLIN. Dr. NEWLIN stated he needed assistance in renewing and updating his

DEA registration, further stating that he had begun working in Missouri on 12/10/2018

and had worked in that state for a few months.

          68.    Dr. NEWLIN stated he had decided to no longer work in Missouri and

had moved back to Illinois. He stated he is currently living in his house in Decatur,

Illinois. Dr. NEWLIN stated he wanted to work in Illinois so he could be closer to his

family.


                                              23
           2:19-mj-07218-EIL # 1       Page 25 of 42




          69.    Dr. NEWLIN confirmed his Decatur, Illinois, medical practice was closed.

  Dr. NEWLIN stated that before closing his Decatur medical practice, he had copied

 approximately 700 patient records and forwarded the records to other physicians so

 patients could continue their care.

          70.   In the same phone call, Dr. NEWLIN indicated he was clearing out his

 house (believed to be the residence at 1595 W. Macon St., Decatur, Illinois). He further

 stated he had his DEA certificate in his belongings, which were in several different

 places. It was confirmed with Dr. NEWLIN that when he vacated his office he took

 everything to his residence in Decatur, Illinois.

        71.     Dr. NEWLIN stated he had electronic patient medical records from his

former Decatur (Illinois) practice in his apartment in Missouri contained on a hard

drive. Dr. NEWLIN had not moved these elech·onic records back to Illinois as of the

date of the call. Dr. NEWLIN explained that hospital records for his patients

were maintained on the Decatur Memorial Hospital computers using the EPIC software

system and that his office patient records were maintained on the hard drive using

ALLSCRIPTS software. Dr. NEWLIN claimed he had started maintaining his patient

medical records in electronic format 10 years prior (approximately 2009). When asked,

Dr. NEWLIN said his re-location back to Decatur would likely occur in one to several

months.

       72.      A CLEAR records search by DEA investigators showed Dr. NEWLIN' s

Illinois address to be 1595 W. Macon Street, Decatur, Illinois. This information was


                                             24
           2:19-mj-07218-EIL # 1       Page 26 of 42




 confirmed on October 21, 2019, when Macon County, Illinois, property tax records were

 reviewed, and Dr. NEWLIN was shown as the current owner of this property.

           73.    While on the phone call on September 13, 2019, DI Garriott assisted Dr.

 NEWLIN in logging onto the DEA Registration system to complete the address change

 request and renew his registration.

                                       Technical Terms

       74.       As described above and in Attachment B, this application seeks

permission to search for records that might be found at the SUBJECT PREMISES,

located at 1595 W. Macon, Decatur, Illinois. One form in which the records may be

found is data stored on a computer's hard-drive or other storage media. Thus, the

warrant applied for would authorize the seizure of electronic storage media or,

potentially, the copying of electronically stores information, all under Rule 41(e)(2)(B).

       75.       Probable cause. I submit that if computers or other storage media are found

within 1595 W. Macon, Decatur, Illinois, there is probable cause to believe those

records will be stored on that computer or sto:i;age medium, for at least the following

reasons:


                 a. Based on my knowledge, training, and experience, I know that

                    computer files or remnants of such files can be recovered months or

                    even years after they have been downloaded onto a storage medium,

                    deleted, or viewed via the Internet. Electronic files downloaded to a

                    storage medium can be stored for years at little to no cost. Even when

                                             25
2:19-mj-07218-EIL # 1     Page 27 of 42




         files have been deleted, they can be recovered months or years later

        using forensic tools. This is so because when a person "deletes" a file

        on a computer, the data contained in the file does not actually

        disappear; rather, that data remains on the storage medium until it is

        overwritten by new data.


     b. Therefore, deleted files, or remnants of deleted files, may reside in

        free space or slack space- that is, in space on the storage medium that

        is not currently being used by an active file - for long periods of time

        before they are overwritten. In addition, a computer's operating

        system may also keep a record of deleted data in a "swap" or

       "recovery" file.


    c. Wholly apart from user-generated files, computer storage media -in

       particular, computers' internal hard drives-contain electronic

       evidence of how a computer has been used, what it has been used for,

       and who has used it. To give a tew examples, this forensic evidence

       can take the form of operating system configurations, artifacts from

       operating system or application operation; file system data structures,

       and virtual memory "swap" or paging files. Computer users typically

       do not erase or delete this evidence, because special software is

       typically required for that task. However, it is technically possible to

       delete this information.
                                  26
        2:19-mj-07218-EIL # 1       Page 28 of 42




               d . Similarly, files that have been viewed via the Internet are sometimes

                   automatically downloaded into a temporary Internet directory or

                  "cache."

       76.    As further described in Attachment B, this application seeks permission to

locate not only computer files that might serve as direct evidence of the crimes

described on the warrant, but also for forensic electronic evidence that establishes how

computers were used, the purpose of their use, who used them, and when. There is

probable cause to believe that this forensic electronic evidence will be on any storage

medium in the SUBJECT PREMISES because:

              e. Data on the storage medium can provide evidence of a file that was

                  once on the storage medium but has since been deleted or edited, or

                  of a deleted portion of a file (such as a paragraph that has been

                  deleted from a word processing file). Virtual memory paging systems

                 can leave b:aces of information on the storage medium that show

                 what tasks and processes were recently active. Web browsers, e-mail

                 programs, and chat programs store configuration information on the

                 storage medium that can reveal information such as online nicknames

                 and passwords. Operating systems can record additional

                 information, such as the attachment of peripherals, the attachment of

                 USB flash storage devices or other external storage media, and the

                 times the computer was in use. Computer file systems can record


                                           27
2:19-mj-07218-EIL # 1       Page 29 of 42




           information about the dates files were created and the sequence in

           which they were created, although this information can later be

           falsified.

     f.    As explained herein, information stored within a computer and other

           electronic storage media may provide crucial evidence of the "who,

           what, why, when, where, and how" of the criminal conduct under

           investigation, thus enabling the United States to establish and prove

           each element or alternatively, to exclude the innocent from further

           suspicion. In my training and experience, information stored within a

          computer or storage media (e.g., registry information,

          communications, images and movies, transactional information,

          records of session times and durations, internet history, and anti-

          virus, spyware, and malware detection programs) can indicate who

          has used or controlled the computer or storage media. This "user

          attribution" evidence is analogous to the search for "indicia of

          occupancy" while executing a search warrant at a residence. The

          existence or absence of anti-virus, spyware, and malware detection

          programs may indicate whether the computer was remotely accessed,

          thus inculpating or exculpating the computer owner. Further,

          computer and storage media activity can indicate how and when the

          computer or storage media was accessed or used. For example, as


                                   28
2:19-mj-07218-EIL # 1     Page 30 of 42




         described herein, computers typically contain information that log:

        computer user account session times and durations, computer activity

        associated with user accounts, electronic storage media that connected

        with the computer, and the IP addresses through which the computer

        accessed networks and the internet. Such information allows

        investigators to understand the chronological context of computer or '

        electronic storage media access, use, and events relating to the crime

        under investigation. Additionally, some information stored within a

        computer or electronic storage media may provide crucial evidence

        relating to the physical location of other evidence and the suspect.

        For example, images stored on a computer may both show a

       particular location and have geolocation information incorporated

       into its file data. Such file data typically also contains information

       indicating when the file or image was created. The existence of such

       image files, along with external device connection logs, may also

       indicate the presence of additional electronic storage media (e.g., a

       digital camera or cellular phone with an incorporated camera). The

       geographic and timeline information described herein may either

       inculpate or exculpate the computer user. Last, information stored

       within a computer may provide relevant insight into the computer

       user's state of mind as it relates to the offense under investigation.


                                 29
2:19-mj-07218-EIL # 1      Page 31 of 42




         For example, information within the computer may indicate the

         owner's motive and intent to commit a crime (e.g., internet searches

         indicating criminal planning), or consciousness of guilt (e.g., running

         a "wiping" program to destroy evidence on the computer or

         password protecting/ encrypting such evidence in an effort to conceal

         it from law enforcement).

     g. A person with appropriate familiarity with how a computer works

         can, after examining this forensic evidence in its ·p roper context, draw

        conclusions about how computers were used, the purpose of their

        use, who used them, and when.

     h . The process of identifying the exact files, blocks, registry entries, logs,

        or other forms of forensic evidence on a storage medium that are

        necessary to draw an accurate conclusion is a dynamic process. While

        it is possible to specify in advance the records to be sought, computer

        evidence is not always data that can be merely reviewed by a review

        tea~ and passed along to investigators. Whether data stored on a

        computer is evidence may depend on other information stored on the

        computer and the application of knowledge about how a computer

        behaves. Therefore, contextual information necessary to understand

       other evidence also falls within the scope of the warrant.




                                   30
         2:19-mj-07218-EIL # 1             Page 32 of 42




                   1.    Further, in finding evidence of how a computer was used, the

                         purpose of its use, who used it, and when, sometimes it is necessary

                         to establish that a particular thing is not present on a storage medium.

                         For example, the presence or absence of counter-forensic programs or

                         anti-virus programs (and associated data) may be relevant to

                         establishing the user's intent.

       77.     Necessity of seizing or copying entire computers or storage media. In most

cases, a thorough search of a premises for information that might be stored on storage

media often requires the seizure of the physical storage media and later off-site review

consistent with the warrant. In lieu of removing storage media from the premises, it is

sometimes possible to make an image copy of storage media. Generally speaking,

imaging is the taking of a complete electronic picture of the computer's data, including

all hidden sectors and deleted files. Either seizure or imaging is often necessary to

ensure the accuracy and completeness of data recorded on the storage media, and to

prevent the loss of the data either from accidental or intentional destruction. This is

true because of the following:

              j.        The time required for an examination. As noted above, not all

                        evidence takes the form of documents and files that can be easily

                        viewed on site. Analyzing evidence of how a computer has been

                        used, what it has been used for, and who has used it requires

                        considerable time, and taking that much time on premises could be


                                                  31
2:19-mj-07218-EIL # 1       Page 33 of 42




          umeasonable. As explained above, because the warrant calls for

          forensic electronic evidence, it is exceedingly likely that it will be

          necessary to thoroughly examine storage media to obtain evidence.

          Storage media can store a large volume of information. Reviewing

          that information for things described in the warrant can take weeks or

          months, depending on the volume of data stored, and would be

          impractical and invasive to attempt on-site.

     k. Technical requirements. Computers can be configured in several

          different ways, featuring a variety of different operating systems,

         application software, and configurations. Therefore, searching them

         sometimes requires tools or knowledge that might not be present on

         the search site. The vast array of computer hardware and software

         available makes it difficult to know before a search what tools or

         knowledge will be required to analyze the system and its data on the

         Premises. However, taking the storage media off-site and reviewing

         it in a controlled environment will allow its examination with the

         proper tools and knowledge.

    I.   Variety of forms of electronic media. Records sought under this

         warrant could be stored in a variety of storage media formats that

         may require off-site reviewing with specialized forensic tools.




                                   32
         2:19-mj-07218-EIL # 1      Page 34 of 42




        78.    Nature of examination. Based on the foregoing, and consistent with Rule

 41(e)(2)(B), the warrant I am applying for would permit seizing, imaging, or otherwise

 copying storage media that reasonably appear to contain some or all of the evidence

 described in the warrant, and would authorize a later review of the media or

 information consistent with the warrant. The later review may require techniques,

 including but not limited to computer-assisted scans of the entire medium, that might

 expose many parts of a hard drive to human inspection in order to determine whether it

 is evidence described by the warrant.

                                     CONCLUSION

       79.    Based on the above facts, I believe, that John W. NEWLIN, M.D., has

caused controlled substances to be distributed for a purpose other than legitimate

medical purposes. Dr. NEWLIN has issued controlled substances in amounts excessive

to medical need, which resulted in opiate addiction issues in several former patients.

Dr. NEWLIN has issued controlled substance prescriptions to at least one pregnant

patient, resulting in child being born with opiates in her system and with medical issues

requiring a multiple day admission to the Neonatal Intensive Care Unit. Dr. NEWLIN

has prescribed controlled substances without the support of diagnostic testing or

receiving proper documentation of pre-existing conditions that would necessitate those

medications. Dr. NEWLIN' s decision to prescribe excessive controlled substances

attributed, at least in part, to the overdose death of one former patient. Dr. NEWLIN




                                           33
        2:19-mj-07218-EIL # 1        Page 35 of 42




 has prescribed controlled substances when he was aware, or should have been aware,

 the patient had a drug addiction problem.

       80.    Dr. NEWLIN is the sole person responsible for the medical records

created at his medical practice, and there is probable cause that Dr. NEWLIN has

maintained those records in hard copy form and/ or on computers or electronic devices

in his home residence 1595 W. Macon StTeet, Decatur, Illinois. Further, I believe based

on the above facts that Dr. NEWLIN is still in possession of medical records within that

residence and within the contents of any computers or electronic devices located at 1595

W. Macon Street, Decatur, Illinois. I further submit that there will be evidence, fruits,

and instrumentalities of crimes, namely violations of Title 21 United States Code,

Section 841, Unlawful Distribution of Controlled Substances, and Title 21, United States

Code, Section 846, Attempt or Conspiracy to Unlawfully Distribute Controlled

Substances, located within the residence described in Attachment A.




                                           34
        2:19-mj-07218-EIL
~-------- - - - --------- ...         #1     Page 36 of 42




                  81.    Therefore, I respectfully assert there is probable cause for a warrant to

            search the Subject Premises described in Attachment A and seize the items described in

            Attachment B.



                        FURTHER AFFIANT SAYETH NOT.              s/SCOTT M. GARRIOTT



                                                            /L•~            r
                                                                  Seo. Garriott
                                                                                        -   -   •
                                                                                                    •
                                                                                                    I




                                                                  DEA Diversion Investigator


            Subscribed and sworn to before me this
            2 --I t h ~ o_f Octob~19
         s/ERIC I. LONG




                                                     35
          2:19-mj-07218-EIL # 1       Page 37 of 42




                                      ATTACHMENT A

                                   Property to Be Searched

        1.            The property to be searched is 1595 W. Macon St., Decatur, Illinois
 (the "Subject Premises"). The Subject Premises is further described as a as a brick two-
story with a third floor dormers area. The house features white trim and shutters as
well as portico with white columns. The front of the house has ivy cover on the exterior
and the yard has heavy vegetation. A brick paver walkway leads to the residence. The
residence is located in the southeast corner of West Macon Street and South Dennis
A venue in Decatur, Illinois. There are stone columns and short walls on the northwest
and southwest corners of this corner lot. There is a detached brick two car garage in the
rear of the house.

         Photographs of the front, corner, side, and top of the Subject Premises is included
below:
2:19-mj-07218-EIL # 1   Page 38 of 42
            2:19-mj-07218-EIL # 1       Page 39 of 42




                                        ATTACHMENT B

                                Description of Items to Be Seized

        The following records, documents, files, items, or materials, in whatever form,
 including handmade or mechanical form (such as printed, written, handwritten, or
 typed); photocopies or other photographic form; and electrical, electronic, and magnetic
 form (such as tapes, cassettes, hard disks, floppy disks, diskettes, compact discs, CD-
 ROMs, DVDs, optical discs, Zip cartridges, printer buffers, smart cards, or electronic
 notebooks, or any other electronic storage medium) that constitute or contain evidence,
 instrumentalities, or fruits of violations of Title 21, United States Code, Sections 841 and
 846, Distribution of a Controlled Substance, Conspiracy to Distribute a Controlled
 Substance, and Attempt to Distribute a Controlled Substance:

           1. All records relating to the violations described above, those violations
              involving Dr. John NEWLIN and occurring after 2014, including:

              a. Any and all documents, records, or information describing the treatment
                 of patients with controlled substances, including but not limited to
                 oxycodone, hydrocodone, tramadol, and methadone;

              b. Any documents or records containing lists of patients treated by Dr.
                 NEWLIN;

              c. any and all documents, records or information1 relating to the purchase,
                 sale, importation, possession, shipment, tracking, delivery or distribution
                 of controlled substances;

             d. any and all records or other items which are evidence of ownership or use
                of computer equipment found in the Subject Premises, including, but not
                limited to, sales receipts, bills for internet access, handwritten notes and
                handwritten notes in computer manuals.

             e. any and all records relating to an indicia of occupancy, residency, and
                ownership or use of the Subject Premises, including, but not limited to,
                utility and telephone bills, cancelled envelopes, rental, purchase or lease
                agreements, identification documents, and keys;

       1 As used above and on, the terms "records" and "information" includes all forms of
creation or storage, including any form of computer or electronic storage (such as hard disks,
external hard drives, or other media that can store data); any handmade form (such as writing);
any mechanical form (such as printing or typing); and any photographic form (such as
microfilm, microfiche, prints, slides, negatives, videotapes, motion pictures, or photocopies).
           2:19-mj-07218-EIL # 1        Page 40 of 42




             f.   any and all records of any address and/ or telephone books, rolodex
                  indicia, electronic organizers, telephone paging devices and the memory
                  thereof, and any papers, records or electronic data reflecting names,
                  addresses, telephone numbers, pager numbers of co-conspirators, sources
                  of controlled substances and/ or virtual currency, identifying information
                  for customers purchasing controlled substances and/ or virtual currency;

             g. all bank records, checks, credit card bills, account information, safe
                deposit box information and other financial records;

            h. all copies of income tax returns filed with the Internal Revenue Service
               (IRS) or the Illinois Department of Revenue.

     2. Any digital devices 2 or other electronic storage media 3 and/ or their components
        used as a means to commit the violations described above, including:

            a. any digital device or other electronic storage media capable of being used
               to commit, further, or store evidence or fruits of the offenses listed above;

            b. any digital devices or other electronic storage media used to facilitate the
               transmission, creation, display, encoding or storage of data, including
               word processing equipment, modems, docking stations, monitors,
               cameras, printers, plotters, encryption devices, and optical scanners;

            c. any magnetic, electronic or optical storage device capable of storing data,
               such as floppy disks, hard disks, tapes, CD-ROMs, CD-R, CD-RWs, DVDs,
               optical disks, printer or mem01y buffers, smart cards, PC cards, memory
               calculators, electronic dialers, electronic notebooks, and personal digital
               assistants;

       2 "Digital device" includes any device capable of processing and/ or storing data in
electronic form, including, but not limited to: central processing units, laptop, desktop,
notebook or tablet computers, computer servers, peripheral input/ output devices such as
keyboards, printers, scanners, plotters, monitors, and drives intended for removable media,
related communications devices such as modems, routers and switches, and electronic/ digital
security devices, wireless communication devices such as mobile or cellular telephones and
telephone paging devices, personal data assistants ("PD As"), iPods/ iPads, Blackberries, digital
cameras, digital gaming devices, global positioning satellite devices (GPS), or portable media
players.

       3Electronic Storage media is any physical object upon which electronically stored
information can be recorded. Examples include hard disks, RAM, floppy disks, flash memory,
CD-ROMs, DVD-ROMs, and other magnetic or optical media.
    2:19-mj-07218-EIL # 1             Page 41 of 42




          d. any documentation, operating logs and reference manuals regarding the
             operation of the digital device or other electronic storage media or
             software;

          e. any applications, utility programs, compilers, interpreters, and other
             software used to facilitate direct or indirect communication with the
             computer hardware, storage devices, or data to be searched;

          f.    any physical keys, encryption devices, dongles and similar physical items
                that are necessary to gain access to the computer equipment, storage
                devices or data; and

          g. any passwords, password files, test keys, encryption codes or other
             information necessary to access the computer equipment, storage devices
             or data.

3. ,For any digital device or other electronic storage media upon which
    electronically stored information that is called for by this warrant may be
    contained, or that may contain things otherwise called for by this warrant:

      a. evidence of who used, owned, or controlled the digital device or other
         electronic storage media at the time the things described in this warrant
         were created, edited, or deleted, such as logs, registry entries,
         configuration files, saved usernames and passwords, documents,
         browsing history, user profiles, email, email contacts, ''chat," instant
         messaging logs, photographs, and correspondence;

      b. evidence of software that would allow others to control the digital device
         or other electronic storage media, such as viruses, Trojan horses, and other
         forms of malicious software, as well as evidence of the presence or
         absence of security software designed to detect malicious software;

      c. evidence of the lack of such malicious software;

      d. evidence of the attachment to the digital device of other storage devices or
         similar containers for electronic evidence;

      e. evidence of counter-forensic programs (and associated data) that are
         designed to eliminate data from the digital device or other electronic
         storage media;

     f.        evidence of the times the digital device or other electronic storage media
    2:19-mj-07218-EIL # 1       Page 42 of 42




            was used;

       g. passwords, encryption keys, and other access devices that may be
          necessary to access the digital device or other electronic storage media;

       h. documentation and manuals that may be necessary to access the digital
          device or other electronic storage media or to conduct a forensic
          examination of the digital device or other electronic storage media;

       1.   contextual information necessary to understand the evidence described in
            this attachment.

4. Safes and other locked containers;

5. Keys to storage units, lockers and safe deposit boxes; and

6. Controlled substances not legitimately possessed.
